EXHIBIT 10.3

 

SECURITY AGREEMENT

 

The Security Agreement is made and entered into this November 4, 2005, by and
between BANK OF THE WEST (the “Bank”) and BIOLASE TECHNOLOGY, INC. (the
“Debtor”).

 

1. Grant of Security Interest. The Debtor hereby grants to the Bank a security
interest in and to all of the following property (hereinafter collectively
referred to as the “Collateral”):

 

(a) Monies. All monies, investment property, and securities of the Debtor,
related to the United States Treasury Note CUSIP No. 912828DF4, with a par value
of $10,000,000.00, including any renewals, extensions, substitutions,
replacements, additions, or proceeds thereof.

 

The Bank’s security interest in the Collateral shall be a continuing lien and
shall include all proceeds and products of the Collateral including, but not
limited to, the proceeds of any insurance thereon.

 

Debtor hereby consents to and instructs Bank to file financing statements in all
locations deemed appropriate by the Bank from time to time.

 

The security interest granted to Bank in the Collateral shall not secure or be
deemed to secure any Indebtedness of the Debtor to the Bank which is, at the
time of its creation, subject to the provisions of any state or federal consumer
credit or truth-in-lending disclosure statutes.

 

2. The Indebtedness. The Collateral secures payment of the indebtedness under
that certain credit agreement dated as of May 14, 2003, executed by the Debtor
and in the original amount of $4,500,000.00 and subsequently increased to the
aggregate principal amount of $10,000,000.00 owed to the Bank together with any
and all modifications, extensions and renewals of such indebtedness (hereinafter
collectively referred to as the “Indebtedness”) and performance of all the
terms, covenants and agreements contained in this Security Agreement and in any
other document, instrument or agreement evidencing or related to the
Indebtedness or the Collateral.

 

The Indebtedness secured hereby shall not include any indebtedness of the Debtor
incurred for personal, family or household purpose except to the extent any
disclosure required under any consumer protection law (including but not limited
to the Truth in Lending Act) or any regulation thereto, as now existing or
hereafter amended, is or has been given.

 

3. Debtor’s Representations and Warranties. The Debtor hereby makes the
following representations and warranties to the Bank, which representations and
warranties are continuing:

 

(a) Status: The Debtor’s correct legal name is as stated in this Agreement and
the Debtor is a corporation duly organized and validly existing under the laws
of the state of California, and with its chief executive office in the state of
California and is properly licensed and is qualified to do business and in good
standing in, and, where necessary to maintain the Debtor’s rights and
privileges, has complied with the fictitious name statute of every jurisdiction
in which the Debtor is doing business.

 

(b) Authority: The execution, delivery and performance by the Debtor of this
Agreement and any instrument, document or agreement required hereunder have been
duly authorized and do not and will not: (i) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having application to the Debtor; (ii) result in a
breach of or constitute a default under any material

 

-1-



--------------------------------------------------------------------------------

indenture or loan or credit agreement or other material agreement, lease or
instrument to which the Debtor is a party or by which it or its properties may
be bound or affected; or (iii) require any consent or approval of its
stockholders or violate any provision of its articles of incorporation or
by-laws; or (iv) violate any provision of its partnership agreement; or (v)
require any consent or approval of its members or violate any provision of its
articles of organization or operating agreement.

 

(c) Legal Effect. This Security Agreement constitutes, and any document,
instrument or agreement required hereunder when delivered will constitute,
legal, valid and binding obligations of the Debtor enforceable against the
Debtor in accordance with their respective terms.

 

(d) Fictitious Trade Names: There are no fictitious trade names, fictitious
trade styles, assumed business names or trade names (defined herein as “Trade
Name”) used by the Debtor in connection with its business operations. The Debtor
shall notify the Bank not less than 30 days prior to effecting any change in the
matters described herein or prior to using any other fictitious Trade Name at
any future date, indicating the Trade Name and state(s) of its use.

 

(e) Title to Collateral; Permitted Liens. The Debtor has good and marketable
title to the Collateral and the same is not now and shall not become subject to
any security interest, encumbrance, lien or claim of any third person other
than: (i) liens and security interests to secure the Indebtedness or other
indebtedness owed to the Bank; (ii) liens for taxes, assessments or similar
charges either not yet due or being duly contested in good faith; (iii) liens of
mechanics, materialmen, warehousemen or other like liens arising in the ordinary
course of business and security obligations which are not yet delinquent; (iv)
liens and security interests which, as of the date hereof, have been disclosed
to and approved by the Bank in writing; (v) purchase money liens or purchase
money security interests upon or in any property acquired or held by the Debtor
in the ordinary course of business to secure indebtedness outstanding on the
date hereof or permitted to be incurred hereunder; and (vi) those liens and
security interests which in the aggregate constitute an immaterial and
insignificant monetary amount with respect to the net value of the Debtor’s
assets (collectively “Permitted Liens”).

 

(f) Financial Statements. All financial statements, information and other data
now or hereafter submitted to the Bank in connection with the transaction with
respect to which this Security Agreement is entered into are true, accurate and
correct and have been or will be prepared in accordance with generally accepted
accounting principles consistently applied. Since the most recent submission of
any such financial statement, information or other data to the Bank, the Debtor
represents and warrants that no material adverse change in the financial
condition or operations as disclosed therein or thereby has occurred which has
not been fully disclosed to the Bank in writing.

 

(g) Litigation. Except as have been disclosed to the Bank, there are no actions,
suits or proceedings pending or, to the knowledge of the Debtor, threatened
against or affecting the Debtor or the Debtor’s properties before any court or
administrative agency which, if determined adversely to the Debtor, would have a
material adverse effect on the Debtor’s financial condition or operations or on
the Collateral.

 

(h) Taxes. The Debtor has filed all tax returns required to be filed and paid
all taxes shown thereon to be due, including interest and penalties, other than
taxes which are currently payable without penalty or interest or those which are
being duly contested in good faith.

 

(i) Environmental Compliance. The operations of the Debtor comply, and during
the term of this Security Agreement will at all times comply, in all respects
with all

 

-2-



--------------------------------------------------------------------------------

Environmental Laws; the Debtor has obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for its ordinary course operations, all
such Environmental Permits are in good standing, and the Debtor is in compliance
with all material terms and conditions of such Environmental Permits; neither
the Debtor nor any of its present property or operations is subject to any
outstanding written order from or agreement with any governmental authority nor
subject to any judicial or docketed administrative proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Material; there are no
Hazardous Materials or other conditions or circumstances existing, or arising
from operations prior to the date of this Agreement, with respect to any
property of the Debtor that would reasonably be expected to give rise to
Environmental Claims; provided, however, that with respect to property leased
from an unrelated third party, the foregoing representation is made to the best
knowledge of the Debtor. In addition, (i) the Debtor does not have any
underground storage tanks (x) that are not properly registered or permitted
under applicable Environmental Laws, or (y) that are leaking or disposing of
Hazardous Materials off-site, and (ii) the Debtor has notified all of their
employees of the existence, if any, of any health hazard arising from the
conditions of their employment and have met all notification requirements under
Title III of CERCLA and all other Environmental Laws.

 

For the purposes hereof:

 

(1) “Environmental Claims” shall mean all claims, however asserted, by any
governmental authority or other person alleging potential liability or
responsibility for violation of any Environmental Law or for release or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon (a) the presence, placement, discharge, emission or release
(including intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental placement, spills, leaks, discharges,
emissions or releases) of any Hazardous Material at, in, or from property,
whether or not owned by the Debtor, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.

 

(2) “Environmental Laws” shall mean all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together will all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any governmental authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the California Hazardous Waste Control Law, the California
Solid Waste Management, Resource, Recovery and Recycling Act, the California
Water Code and the California Health and Safety Code.

 

(3) “Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

 

(j) ERISA: If the Debtor has a pension, profit sharing or retirement plan
subject to

 

-3-



--------------------------------------------------------------------------------

Employee Retirement Income Security Act of 1974 (“ERISA”), such plan has been
and will continue to be funded in accordance with its terms and otherwise
complies with and continues to comply with the requirements of ERISA.

 

(k) Debtor’s Covenants. The Debtor covenants and agrees that, unless the Bank
otherwise consents in writing, the Debtor shall at all times:

 

(l) Maintenance of Insurance. Keep and maintain the Collateral insured for not
less than its full replacement value against all risks of loss and damage and
maintain such other insurance as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Debtor operates and maintain such other insurance and coverages as may
be required by the Bank. All such insurance shall be in form and amount and with
companies satisfactory to the Bank. With respect to insurance covering the
Collateral, such insurance shall name the Bank as loss payee pursuant to a loss
payable endorsement satisfactory to the Bank and shall not be altered or
canceled except upon 10 days’ prior written notice to the Bank. Upon the Bank’s
request, the Debtor shall furnish the Bank with the original policy or binder of
all such insurance.

 

(m) Inspection Rights and Accounting Records: The Debtor will maintain adequate
books and records in accordance with generally accepted accounting principals
consistently applied and in a manner otherwise acceptable to Bank, and, at any
reasonable time and from time to time, permit the Bank or any representative
thereof to examine and make copies of the records and visit the properties of
the Debtor and discuss the business and operations of the Debtor with any
employee or representative thereof. If the Debtor shall maintain any records
(including, but not limited to, computer generated records or computer programs
for the generation of such records) in the possession of a third party, the
Debtor hereby agrees to notify such third party to permit the Bank free access
to such records at all reasonable times and to provide the Bank with copies of
any records which it may request, all at the Debtor’s expense, the amount of
which shall be payable immediately upon demand. In addition, the Bank may, at
any reasonable time and from time to time, conduct inspections and audits of the
Collateral and the Debtor’s accounts payable, the cost and expenses of which
shall be paid by the Debtor to the Bank upon demand.

 

(n) Maintenance of Collateral.

 

(1) The Collateral shall at all times be of a character and value acceptable to
the Bank, as determined by the Bank in its sole and absolute judgment.

 

(2) The Debtor shall not withdraw or seek to withdraw any of the Collateral now
or hereafter in the Possession of the Bank or the Bank’s agents, or any one of
them.

 

(3) The Debtor shall make timely payments of all taxes, charges, liens and
assessments against the Collateral.

 

(4) Except for Permitted Liens, the Debtor shall keep and maintain the
Collateral free and clear of all levies, liens, encumbrances and other security
interests (including, but not limited to, any lien of attachment, judgment or
execution) and defend the Collateral against any such levy, lien, encumbrance or
security interest; comply with all laws, statutes and regulations pertaining to
the Collateral, execute, file and record such statements, notices and
agreements, take such actions and obtain such certificates and other documents
as necessary to perfect, evidence and continue the Bank’s security interest in
the Collateral and the priority thereof; maintain accurate and complete records
of the Collateral.

 

(o) Reporting Requirements. Promptly upon the Bank’s request, deliver or cause
to be

 

-4-



--------------------------------------------------------------------------------

delivered to the Bank such information pertaining to the Debtor, the Collateral
or such other matters as the Bank may reasonably request.

 

(p) Payment of Obligations. Pay all of its liabilities and obligations when due.

 

(q) Compensation of Employees. Compensate its employees for services rendered at
an hourly rate at least equal to the minimum hourly rate prescribed by any
applicable federal or state law or regulation.

 

(r) Maintenance of Jurisdiction: Debtor shall maintain the jurisdiction of its
organization and chief executive office, or if applicable, principal residence,
as set forth herein and not change such jurisdiction name or form of
organization without 30 days prior written notice to Bank.

 

(s) Notice: Give the Bank prompt written notice of any and all (i) Events of
Default; (ii) litigation, arbitration or administrative proceedings to which any
Debtor is a party or which affects the Collateral; (iii) other matters which
have resulted in, or might result in a material adverse change in the Collateral
or the financial condition or business operations of any Debtor, and (iv) any
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened against any Debtor or any of its properties.

 

4. Bank’s Rights Without Default. At its option and without any obligation to do
so, the Bank may, either in the name of the Bank, the Bank’s nominee or the
Debtor:

 

(a) Enter into any agreement relating to or affecting the Collateral and, in
connection therewith, the Bank may surrender control of any such Collateral,
accept other property in exchange for such Collateral, and do and perform such
acts as it deems proper. Any money or property received in exchange for any such
Collateral shall be subject to and held by the Bank pursuant to the terms of
this Security Agreement.

 

(b) Make any compromise or settlement with respect to the Collateral that the
Bank, in its sole and absolute discretion, deems proper.

 

(c) Insure and do such other acts as the Bank deems necessary, in its sole
discretion, to preserve or protect the Collateral.

 

(d) Cause the Collateral to be transferred to the Bank’s name or the name of the
Bank’s nominee.

 

(e) With respect to the Collateral, exercise all rights, powers and remedies of
an owner but excluding any voting rights.

 

5. Events of Default. Any one or more of the following described events shall
constitute an event of default (“Event of Default”) hereunder:

 

(a) Non-Payment: The Debtor shall fail to pay the aggregate principal amount of
any Indebtedness when due or interest of the Indebtedness within 5 days of when
due.

 

(b) Performance Under This Agreement: The Debtor shall fail in any material
respect to perform or observe any term, covenant or agreement contained in this
Security Agreement or in any document, instrument or agreement relating to this
Agreement and any such failure shall continue unremedied for more than 30 days
after written notice from the Bank to the Borrower(s) of the existence and
character of such Event of Default.

 

(c) Representations and Warranties; Financial Statements: Any representation or

 

-5-



--------------------------------------------------------------------------------

warranty made by the Debtor under or in connection with this Security Agreement
or any financial statement given by the Debtor or any guarantor shall prove to
have been incorrect in any material respect when made or given or when deemed to
have been made or given.

 

(d) Other Agreements: If there is a default under any agreement to which Debtor
is a party with the Bank or with a third party or parties resulting in a right
by the Bank or such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness.

 

(e) Insolvency: The Debtor or any guarantor shall: (i) become insolvent or be
unable to pay its debts as they mature; (ii) make an assignment for the benefit
of creditors or to an agent authorized to liquidate any substantial amount of
its properties and assets; (iii) file a voluntary petition in bankruptcy or
seeking reorganization or to effect a plan or other arrangement with creditors;
(iv) file an answer admitting the material allegations of an involuntary
petition relating to bankruptcy or reorganization or join in any such petition;
(v) become or be adjudicated a bankrupt; (vi) apply for or consent to the
appointment of, or consent that an order be made, appointing any receiver,
custodian or trustee, for itself or any of its properties, assets or businesses;
or (vii) any receiver, custodian or trustee shall have been appointed for all or
substantial part of its properties, assets or businesses and shall not be
discharged within 30 days after the date of such appointment.

 

(f) Execution: Any writ of execution or attachment or any judgment lien shall be
issued against any property of the Debtor and shall not be discharged or bonded
against or released with 30 days after the issuance or attachment of such writ
or lien.

 

(g) Revocation or Limitation of Guaranty: Any guaranty shall be revoked or
limited or its enforceability or validity shall be contested by any guarantor,
by operation of law, legal proceeding or otherwise or any guarantor who is a
natural person shall die.

 

(h) Revocation or Limitation of Subordination Agreement: Any subordination
agreement shall be revoked or limited or its enforceability or validity shall be
contested by any creditor signatory thereto, by operation of law, legal
proceeding or otherwise.

 

(i) Suspension: The Debtor shall voluntarily suspend the transaction of business
or allow to be suspended, terminated, revoked or expired any permit, license or
approval of any governmental body necessary to conduct the Debtor’s business as
now conducted.

 

(j) Material Adverse Change: If there occurs a material adverse change in the
Debtor’s business or financial condition, or if there is a material impairment
of the prospect of repayment of any portion of the Indebtedness or there is
material impairment of the value or priority of the Bank’s security interest in
the Collateral.

 

(k) Change in Ownership: There shall occur a sale, transfer, disposition or
encumbrance (whether voluntary or involuntary), or an agreement shall be entered
into to do so, with respect to more than 10% of the issued and outstanding
capital stock of the Debtor.

 

(l) Impairment of Collateral. There shall occur any injury or damage to all or
any part of the Collateral or all or any part of the Collateral shall be lost,
stolen or destroyed.

 

6. Bank’s Rights and Remedies on Default. Upon the occurrence of any Event of
Default, the Bank may, at its sole and absolute election, without demand and
only upon such notice as may be required by law:

 

(a) Acceleration. Declare the Indebtedness and any or all other indebtedness
owing to the Bank by the Debtor or any obligor on the Indebtedness (however such
indebtedness

 

-6-



--------------------------------------------------------------------------------

may be evidenced or secured) immediately due and payable, whether or not
otherwise due and payable.

 

(b) Cease Extending Credit. Cease extending credit to or for the account of the
Debtor or any obligor on the Indebtedness under any agreement now existing or
hereafter entered into with the Bank.

 

(c) Termination. Terminate any agreement as to any future obligation of the Bank
without affecting the Debtor’s obligations to the Bank or the Bank’s rights and
remedies under this Security Agreement or under any other document, instrument
or agreement.

 

(d) Segregate Collections. Require the Debtor to segregate all collections and
proceeds of the Collateral so that they are capable of identification and to
deliver such collections and proceeds to the Bank, in kind, without commingling,
at such times and in such manner as required by the Bank.

 

(e) Records of Collateral. Require the Debtor to periodically deliver to the
Bank records and schedules showing the status, condition and location of the
Collateral and such contracts or other matters which affect the Collateral. In
connection herewith, the Bank may conduct such audits or other examination of
such records, including, but not limited to, verification of balances owing by
any account debtor of the Debtor, as the Bank, in its sole and absolute
discretion, deems necessary.

 

(f) Compromise. Grant extensions, compromise claims and settle any account for
less than the amount owing thereunder, all without notice to the Debtor or any
obligor on or any guarantor of the Indebtedness.

 

(g) Protection of Security Interest in Collateral. Make such payments and do
such acts as the Bank, in its sole judgment, considers necessary and reasonable
to protect its security interest in the Collateral. The Debtor hereby
irrevocably authorizes the Bank to pay, purchase, contest or compromise any
encumbrance, lien or claim which the Bank, in its sole judgment, deems to be
prior or superior to its security interest. Further, the Debtor hereby agrees to
pay to the Bank, upon demand therefor, all expenses and expenditures (including
attorneys’ fees) incurred in connection with the foregoing.

 

(h) Foreclosure. Enforce any security interest or lien given or provided for
under this Security Agreement or under any other document relating to the
Collateral, in such manner and such order, as to all or any part of the
Collateral, as the Bank, in its sole judgment, deems to be necessary or
appropriate and the Debtor hereby waives any and all rights, obligations or
defenses now or hereafter established by law relating to the foregoing. In the
enforcement of its security interest in the Collateral, the Bank is authorized
to enter upon the premises where any Collateral is located and take possession
of the Collateral or any part thereof, together with the Debtor’s records
pertaining thereto, or the Bank may require the Debtor to assemble the
Collateral and records pertaining thereto and make such Collateral and records
available to the Bank at a place designated by the Bank. The Bank may sell the
Collateral or any portions thereof, together with all additions, accessions and
accessories thereto, giving only such notices and following only such procedures
as are required by law, at either a public or private sale, or both, with or
without having the Collateral present at the time of sale, which sale shall be
on such terms and conditions and conducted in such manner as the Bank determines
in its sole judgment to be commercially reasonable. The Collateral may be
disposed of in its then condition without any preparation or processing. In
connection with any disposition of the Collateral, the Bank may disclaim any
warranty relating to title, possession or quiet enjoyment. Any deficiency which
exists after the disposition or liquidation of the Collateral shall be a
continuing liability of any obligor on or any guarantor of the Indebtedness and
shall be immediately paid to the Bank.

 

-7-



--------------------------------------------------------------------------------

(i) Non-Exclusivity of Remedies. Exercise one or more of the Bank’s rights set
forth herein or seek such other rights or pursue such other remedies as may be
provided by law, in equity or in any other agreement now existing or hereafter
entered into between the Bank and the Debtor or any obligor on or guarantor of
the Indebtedness, or otherwise.

 

(j) Application of Proceeds. All amounts received by the Bank as proceeds from
the disposition or liquidation of the Collateral shall be applied as follows:
first, to the costs and expenses of collection, including court costs and
reasonable attorneys’ fees, whether or not suit is commenced by the Bank; next,
to those costs and expenses incurred by the Bank in protecting, preserving,
enforcing, collecting, selling or disposing of the Collateral; next, to the
payment of accrued and unpaid interest on all of the Indebtedness; next, to the
payment of the outstanding principal balance of the Indebtedness; and last, to
the payment of any other indebtedness owed by the Debtor to the Bank. Any excess
Collateral or excess proceeds existing after the disposition or liquidation of
the Collateral will be returned or paid by the Bank to the Debtor.

 

If any non-cash proceeds are received in connection with any sale of Collateral,
the Bank shall not apply such non-cash proceeds to the Obligations unless and
until such proceeds are converted to such; provided, however, that if such
non-cash proceeds are not expected on the date of receipt thereof to be
converted to cash within one year after such date, the Bank shall use
commercially reasonable efforts to convert such non-cash proceeds to cash within
such one year period.

 

7. Miscellaneous.

 

(a) Amounts Payable Under this Security Agreement. If the Debtor fails to pay on
demand the amount of any obligations referred to in this Security Agreement, the
Bank may pay such amount at its option and without any obligation to do so and
without waiving any default occasioned by the Debtor’s failure to pay such
amount. All amounts so paid by the Bank, together with reasonable attorneys’
fees and all other costs, charges and expenses relating to the Indebtedness,
shall be a part of the Indebtedness and shall bear interest at the highest rate
chargeable on any Indebtedness until paid in full.

 

(b) Other Terms. Terms not otherwise defined in this Security Agreement shall
have the meanings attributed to such terms in the Uniform Commercial Code as in
effect on July 1, 2001 and from time to time thereafter.

 

(c) Reliance. Each warranty, representation, covenant and agreement contained in
this Security Agreement shall be conclusively presumed to have been relied upon
by the Bank regardless of any investigation made or information possessed by the
Bank and shall be cumulative and in addition to any other warranties,
representations, covenants or agreements which the Debtor shall now or hereafter
give, or cause to be given, to the Bank.

 

(d) Attorneys’ Fees. Debtor shall pay to the Bank all costs and expenses,
including but not limited to reasonable attorneys fees, incurred by Bank in
connection with the administration, enforcement, including any bankruptcy,
appeal or the enforcement of any judgment or any refinancing or restructuring of
this Security Agreement or any document, instrument or agreement executed with
respect to, evidencing or securing the Indebtedness hereunder.

 

(e) Notices. All notices, payments, requests, information and demands which
either party hereto may desire, or be required to give or make to the other
party, shall be given or made to such party by hand delivery or through deposit
in the United States mail, postage prepaid, or by Western Union telegram,
addressed to the address set forth below such party’s signature to this Security
Agreement or to such other address as may be specified

 

-8-



--------------------------------------------------------------------------------

from time to time in writing by either party to the other.

 

(f) Waiver. Neither the failure nor delay by the Bank in exercising any right
hereunder or under any document, instrument or agreement mentioned herein shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any other document, instrument or agreement mentioned
herein preclude other or further exercise thereof or the exercise of any other
right; nor shall any waiver of any right or default hereunder or under any other
document, instrument or agreement mentioned herein constitute a waiver of any
other right or default or constitute a waiver of any other default of the same
or any other term or provision.

 

(g) Assignment. This Security Agreement shall be binding upon and inure to the
benefit of the Debtor and the Bank and their respective successors and assigns,
except that the Debtor shall not have the right to assign its rights hereunder
or any interest herein without the Bank’s prior written consent. The Bank may
sell or assign all or any portion of its rights and benefits hereunder and, in
connection therewith, may deliver to such prospective buyer or assignee
financial statements and other relevant information pertaining to the Debtor or
any obligor on the Indebtedness.

 

(h) Jurisdiction. This Security Agreement and the rights of the parties
hereunder to and concerning the Collateral, and any documents, instruments or
agreements mentioned or referred to herein, shall be governed by and construed
according to the laws of the State of California, without regard to conflict of
law principles, to the jurisdiction of whose courts the parties hereby submit.

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
executed as of the date first herein above written.

 

BANK:       BORROWER: BANK OF THE WEST       BIOLASE TECHNOLOGY, INC. BY:  
/S/    ROBERT THOMAS       BY:   /S/    ROBERT E. GRANT NAME: Robert Thomas,
Vice President       NAME: Robert E. Grant, CEO             BY:   /S/    JOHN W.
HOHENER         NAME: John W. Hohener, Executive VP and CFO             ADDRESS:
                981 Calle Amanecer                 San Clemente, CA 92673

 

-9-